                                 1    GREGORY G. GORDON, LTD                              HOWARD & HOWARD
                                      Gregory G. Gordon, State Bar No. 5334               ATTORNEYS, PLLC
                                 2
                                      ggordonltd@hotmail.com                              Brandon J. Wilson, Pro Hac Vice
                                 3    871 Coronado Center Drive, Suite 200                450 West Fourth Street
                                      Henderson, Nevada 89052                             Royal Oak, Michigan 48067
                                 4    Ph: (702) 363-1072                                  Ph: (248) 645-1483
                                 5
                                                                                          E-mail: bjw@h2law.com
                                      McCUNE WRIGHT AREVALO LLP
                                 6    Richard D. McCune, Pro Hac Vice                     James A. Kohl, Nevada Bar No. 5692
                                      rdm@mccunewright.com                                Robert Hernquist, Nevada Bar No. 10616
                                 7    Jae (Eddie) K. Kim, Pro Hac Vice                    3800 Howard Hughes Pkwy., Suite 1000
                                 8
                                      jkk@mccunewright.com                                Las Vegas, Nevada 89169
                                      2068 Orange Tree Lane, Suite 216                    Ph: (702) 257-1483
                                 9    Redlands, California 92374                          E-mail: jak@h2law.com
                                      Ph: (909) 557-1250                                  rwh@h2law.com
                                 10
                                      E-mail: rdm@mccunewright.com
                                 11                                                       Attorneys for Defendant United Federal
                                                                                          Credit Union
                                 12   THE KICK LAW FIRM, APC
                                      Taras Kick, Pro Hac Vice
                                 13
                                      taras@kicklawfirm.com
HOWARD & HOWARD ATTORNEYS PLLC




                                 14   James Strenio, Pro Hac Vice
                                      201 Wilshire Boulevard
                                 15   Santa Monica, California 90401
                                      Ph: (310) 395-2988
                                 16

                                 17   Attorneys for Plaintiff Tonya Gunter and
                                      the Class
                                 18

                                 19
                                                                UNITED STATES DISTRICT COURT
                                 20                              FOR THE DISTRICT OF NEVADA

                                 21   TONYA GUNTER, individually, and on behalf                 Case No.: 3:15-cv-00483-MMD-WGC
                                      of all others similarly situated,
                                 22
                                                                                                Judge Miranda M. Du
                                 23                         Plaintiff,

                                 24    v.                                                       STIPULATION AND [PROPOSED]
                                 25
                                                                                                ORDER AMENDING EFFECTIVE
                                      UNITED FEDERAL CREDIT UNION, DOES                         DATE OF SETTLEMENT
                                 26   1-5 inclusive and ROE CORPORATIONS 6-10                   AGREEMENT
                                      inclusive,
                                 27                        Defendants.
                                 28


                                                                                 1 of 3
                                 1
                                                           STIPULATION AND [PROPOSED] ORDER
                                 2
                                                   AMENDING EFFECTIVE DATE OF SETTLEMENT AGREEMENT
                                 3
                                             Plaintiff Tonya Gunter (“Gunter”) and Defendant United Federal Credit Union (“United”)
                                 4
                                      (United and Gunter are collectively referred to as “the Parties”) by and through their respective
                                 5
                                      counsel of record, stipulate for the Court to enter an Order amending the Effective Date of the
                                 6
                                      Parties’ Settlement Agreement.
                                 7

                                 8
                                             On February 5, 2019, the Parties’ entered into a Settlement Agreement and Release to

                                 9    resolve the claims in this case. See ECF No. 134-6. In case of an objection (an objection was

                                 10   filed but overruled), the Settlement Agreement defines the “Effective Date” as that date which is,

                                 11   “ninety (90) days after entry of the Final Approval Order, if no appeals are taken from the Final

                                 12   Approval Order; or (2) if appeals are taken from the Final Approval Order, then thirty (30) days
                                 13   after an Appellate Court ruling affirming the Final Approval Order; or (3) Thirty (30) days after
HOWARD & HOWARD ATTORNEYS PLLC




                                 14   entry of a dismissal of the appeal.” Id. at p. 3. (emphasis added).
                                 15          On June 4, 2019, the Court entered an Order Granting Final Approval of Class Action
                                 16
                                      Settlement. ECF No. 148]. Pursuant to the Settlement Agreement, Defendant is required to make
                                 17
                                      payments to Class Members within ten (10) days of the Effective Date, i.e. on or before September
                                 18
                                      12, 2019. Defendant desires to make payment to Class Members prior to September 12, 2019,
                                 19
                                      The effect of this amendment is that Class Members will receive the settlement funds already
                                 20
                                      approved by this Court sixty days sooner, which is beneficial to Class Members.
                                 21
                                             Therefore, the Parties stipulate and agree to amend the definition of the term “Effective
                                 22
                                      Date” as used in the Settlement Agreement as the later of, “thirty (30) days after entry of the Final
                                 23
                                      Approval Order, in accordance with Section 8(d)(iv), if no appeals are taken from the Final
                                 24
                                      Approval Order; or (2) if appeals are taken from the Final Approval Order, then thirty (30) days
                                 25
                                      after an Appellate Court ruling affirming the Final Approval Order; or (3) Thirty (30) days after
                                 26

                                 27
                                      entry of a dismissal of the appeal.” All other provisions of the Settlement Agreement shall remain

                                 28   unchanged.


                                                                                 2 of 3
                                 1

                                 2    Agreed:
                                 3
                                       Dated: June 11, 2019
                                 4
                                       MCCUNE WRIGHT AREVALO, LLP              HOWARD & HOWARD ATTORNEYS, PLLC
                                 5
                                       By: /s/ Richard D. McCune               By: /s/ Brandon J. Wilson
                                 6                                                    Brandon J. Wilson
                                              Richard D. McCune
                                 7
                                       Attorneys for Plaintiff                 Attorneys for Defendant
                                 8

                                 9

                                 10
                                                                            IT IS SO ORDERED:

                                 11   Reno, Nevada, June 11      , 2019
                                 12                                         MIRANDA M. DU
                                 13
                                                                            UNITED STATES DISTRICT JUDGE
HOWARD & HOWARD ATTORNEYS PLLC




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28


                                                                          3 of 3
